EXHIBIT 23.1 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM CONSENT We hereby consent to the use in this Registration Statement of Texas Rare Earth Resources Corp. on Form S-1 of our report dated December 21, 2010, except for Note 8, for which date is February 6, 2011, relating to the financial statements of Texas Rare Earth Resources Corp., which appears in such Registration Statement.We also consent to the reference to us under the heading “Experts” in this registration statement. /s/ LBB & Associates Ltd., LLP Houston, Texas February 8, 2011
